Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: references were not found which render obvious the ordered combination of elements as recited.  Of the discovered applicable prior art, Iyer1 discloses a method of using an external system to assist in sorting DB2 DBMS records (Abstract).  Chowdhuri2 teaches storing database portions in-memory (0113-115).   Wu3 teaches generating statistics for blocks during a read operation which includes counting read error blocks (0142).  Iyer and Chowdhuri in combination may be seen to teach storing an in-memory copy of a relational database table in-memory in an external system and Wu may be seen to teach counting blocks that are out of sync.  However, the references taken either alone or in combination do not reasonably render obvious the ordered combination of claimed elements including “deciding based on said counting data blocks that are out of sync, to execute the query with assistance of the external system”, “receiving by a first row source, partial results from the external system for said query” and “handling by a second row source, data blocks that are out of sync”.  Therefore, claims 1-20 are allowed.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.L.H/Examiner, Art Unit 2161                                                                                                                                                                                                        




































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Iyer, “Hardware Assisted Sorting in IBM’s DB2 DBMS”.  
        2 Chowdhuri et al., Patent Application 2006/0218123.  
        3 Wu et al. Patent Application Publication 2009/0300465.